PER CURIAM.
We affirm the denial of appellant’s motion to correct illegal sentence, but direct the trial court to correct a clerical error in the judgment and sentence. Appellant entered a plea of guilty to one count of murder in the first degree, a capital felony pursuant to section 782.04(l)(a), Florida Statutes. The judgment and sentence form, however, incorrectly lists this offense as a life felony. Appellant need not be present for this ministerial correction.
ALLEN, WEBSTER and PADOVANO, JJ., concur.